KESSLER, J.
¶ 17. (dissenting). I conclude for the reasons explained below that Loth does not apply to benefits established by collective bargaining agreements. We are therefore bound by our holdings in Welter and Rehrauer, and I would affirm the circuit court.
¶ 18. The Majority asserts that "the parties have not pointed to any collective-bargaining agreement that affects the merits of this appeal." Majority, ¶ 1. This is incorrect. The Majority quotes selectively from the parties' Stipulation, omitting explicit reference to the collective bargaining agreements in effect for both unions in 2011, and ignoring the pension vesting provisions and prohibitions against diminution of benefits contained in the enabling statutes setting the requirements for County retirement programs when those collective bargaining agreements were agreed upon.
¶ 19. The Stipulation establishes that, at times material to this litigation, there was a collective bargaining agreement in effect between Milwaukee County and both the Wisconsin Federation of Nurses and Health Professionals, Local 5001 ("the WFNHP"), and the Association of Milwaukee County Attorneys ("the AMCA"). The Stipulation acknowledges that the collective bargaining agreements did not expire until December 31, 2012, for WFNHP and December 31, 2011, for AMCA and that each collective bargaining agreement provided vested retirement benefits:
[The] WFNHP and the County are parties to a collective bargaining agreement C'CBA") covering the WFNHP Unit's wages, hours and conditions of employ*434ment including but not limited to coverage under the County's group health benefit program, which will expire on December 31, 2012.
The provisions of the first paragraph of MCGO § 17.14(7)(dd) apply to members of the WFNHP Unit whose County employment began before September 27, 1995.
AMCA's last CBA with the County covering the AMCA's wages, hours and conditions of employment, including but not limited to coverage under the County's group health benefit program expired on December 31, 2011.
The provisions of the first paragraph of MCOG § 17.14(7)(dd) apply to members of the AMCA Unit whose County employment began before January 1, 2006.
(Emphasis added.)
¶ 20. Specifically, the parties also agreed that the Laws of 1945, Chapter 138, enabling the Milwaukee County Employees Retirement System, provided:
The benefits of members, whether employes in service or retired as beneficiaries ... shall be assured by benefit contracts as herein provided:
(a)... The annuities and all other benefits in the amounts and upon the terms and conditions in all other respects as provided in the law under which the system was established as such law is amended and in effect on the effective date of this act shall be obligations on the part of the county ... and each member and beneficiary having such a benefit contract shall have a vested right to such annuities and other benefits and they shall not be diminished or impaired by subsequent legislation or by any other means without his consent.
(Emphasis added.) The parties also agreed that in 1965, Chapter 405 provided in relevant part:
*435Each county which is required to establish and maintain a retirement system pursuant to this act is hereby empowered by county ordinance, to make any changes in such retirement system which hereafter may be deemed necessary or desirable for the continued operation of such retirement system, but no such change shall operate to diminish or impair the annuities, benefits or other rights of any person who is a member of such retirement system prior to the effective date of any such change.
(Emphasis added.) The Stipulation does not identify later changes to this language in Chapter 405.
¶ 21. Loth, relied on as controlling by the Majority, see Majority, ¶ 9, involved an unrepresented management employee who claimed that "he earned the retiree benefit upon his completion of 15 years of service" although he could not retire until later when he reached age 60. See Majority, ¶ 10; Loth, 315 Wis. 2d 35, ¶ 13. The Majority describes Loth as holding that "the employee was not entitled to the benefit" until he actually retired. Majority, ¶ 10. I conclude that the Majority has ignored a critical fact in Loth—that Loth was not covered by a collective bargaining agreement— which makes Loth inapplicable to the case before us.
¶ 22. As "the unifying law defining and law development court[,]" our supreme court necessarily chooses its words carefully, and for a purpose. See Cook v. Cook, 208 Wis. 2d 166, 190, 560 N.W.2d 246 (1997). The court described Loth as a "management employee," or quotes from materials using the phrase "management employee," not once, but over twenty times in the opinion. The court explains that "[t]he City and Loth never formed a contract obligating the City to provide Loth with no-premium-cost retirement health insurance benefits before Loth retired." Loth, 315 Wis. 2d 35, ¶ 43.
*436¶ 23. Loth was decided in 2008, many years after our holdings in Welter (1997) and Rehrauer (2001). Both Welter and Rehrauer involved represented employees covered by a collective bargaining agreement. Both cases involved claims that the plaintiffs were entitled to duty disability retirement benefits provided in the collective bargaining agreements during the course of the plaintiffs' employment, but which were rescinded or substantially changed prior to the time the plaintiffs became disabled, or retired while disabled.
¶ 24. We held in Welter that under the City enabling statute (Sections 30(2) and 31 of Chapter 441 of the Laws of 1947), the City "retirement-plan benefits in effect when a Milwaukee police officer becomes a member of the retirement system are vested as to that officer unless the officer agrees to a change." See Welter, 214 Wis. 2d at 491 (emphasis added). We specifically rejected the City's argument that "an officer's right to a disability pension does not vest until he or she becomes disabled[,]" see id. at 494, because the enabling statute commanded "that the critical date is not that of the duty-related disability but the date the officer becomes a member of the retirement system—the date he or she was first employed by the City as a police officer." See id. at 494-95.
¶ 25. In Rehrauer, we followed, as we must, see Cook, 208 Wis. 2d at 189-90, our holding in Welter, relying on the same enabling statutes relating to municipal pensions.1 Rehrauer considered benefits which were improved after hiring, but before retirement or *437disability. Id., 246 Wis. 2d 863, ¶ 2. We concluded, based on the statute and our holding in Welter, "that the firefighters gained vested rights in the highest level of duty disability benefits that came to be contractually established during their years of active duty." See Rehrauer, 246 Wis. 2d 863, ¶ 20 (emphasis added).
¶ 26. The enabling statute applicable to the Milwaukee County Employees Retirement System contains the same commands as those applicable to the City in Welter and Rehrauer. See ¶ 4, supra.
¶ 27. Both Welter and Rehrauer are published decisions that our supreme court declined to review.2 "[W]hen [the Wisconsin Supreme Court] accepts review of a case, it does so to clarify and develop the law and provide guidance for lower courts." Blum v. 1st Auto & Cas. Ins. Co., 2010 WI 78, ¶ 49, 326 Wis. 2d 729, 786 N.W.2d 78. Had the court felt a need to clarify or develop the law regarding municipal pensions and collective bargaining agreements, it could have reviewed either Welter or Rehrauer. "Officially published opinions of the court of appeals shall have statewide precedential effect." Wis. Stat. § 752.41(2); see also Cook, 208 Wis. 2d at 186. In addition, "only the supreme court, the highest court in the state, has the power to overrule, modify or withdraw language from a published opinion of the court of appeals." Cook, 208 *438Wis. 2d at 189-90. We have no power to withdraw or modify our holdings. Our supreme court has not overruled,3 modified or withdrawn language from Welter or Rehrauer.
¶ 28. Our supreme court was aware of our earlier decisions in Welter and Rehrauer in 2008 when it decided Loth. Having earlier declined to review either opinion, the court in Loth again not only made no change to either Welter or Rehrauer, but also did not make any reference to either opinion. Therefore, I must conclude that both Welter and Rehrauer remain controlling law for retirement covered by collective bargaining agreements. The case before us must be affirmed.

 The Laws of 1947, Chapter 441, § 31(1) provided in relevant part that the City was "empowered to amend or alter *437the provisions of this act.... provided that no such amendment or alteration shall modify the annuities, benefits or other rights of any persons who are members of the system prior to the effective date of such amendment or alteration." See Rehrauer v. City of Milwaukee, 2001 WI App 151, ¶ 9, 246 Wis. 2d 863, 631 N.W.2d 644 (emphasis omitted).


 See Welter v. City of Milwaukee, 214 Wis. 2d 485, 571 N.W.2d 459 (Ct. App. 1997), review denied, 217 Wis. 2d 519; Rehrauer, 246 Wis. 2d 863, review denied, 290 Wis. 2d 21.


 "[W]hen the supreme court overrules a court of appeals decision, the court of appeals decision no longer possesses any precedential value, unless this court expressly states otherwise." Blum v. 1st Auto & Cas. Ins. Co., 2010 WI 78, ¶ 42, 326 Wis. 2d 729, 786 N.W.2d 78.